Skadden, Arps, Slate, Meagher & Flom (UK) llp 40 BANK STREET CANARY WHARF LONDON E14 5DS +4420 7519-7000 Fax: +4420 7519-7070 www.skadden.com March 31, 2010 VIA EDGAR H. Roger Schwall Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549 U.S.A. Re: DRDGold Limited Form 20-F for the fiscal year ended June 30,2009 (File No. 0-28800) Dear Mr. Schwall: On behalf of DRDGold Limited (the “Company”), I refer to the letter dated March 19, 2010 (the “Comment Letter”) from the Staff relating to the Company’s Form 20-F for the fiscal year ended June 30, 2009, and the telephone conversation I had with Bob Carroll today regarding the Company’s plan for responding to the Comment Letter.Further tothat telephone conversation, this letter confirms that the Company plans to respond to the Staff’s comments no later than April 23, 2010. Please contact me at +44 20 7519 7183 with any questions. Sincerely, /s/ James A. McDonald James A. McDonald cc: Securities and Exchange Commission Bob Carroll Chris White John Coleman DRDGold Limited Craig Barnes Jacob Hendrik Dissel Francois van der Westhuizen
